DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/18/2021.
	Claims 1, 3,4,5,7,8,9,10, 11, 12,13, 14,15,16,17, 19, 20, 21, 22,23 are currently pending and presented for examination.
                                         Response to Arguments
Applicant's arguments with respect to prior art claims rejection filed on 11/18/2021 have been fully considered, however, the remarks are moot, because the arguments do not apply to the combination of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1, 3, 4, 9, 12,13,  17,19-23 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al.  (US Pub. No.: US 2016/0198088 A1). 
	Regarding claim 1, Wang et al discloses a stabilization degree adjustment  ( Para 233-238; Fig.2; system 200 includes an image capturing device 204 that is carried by a UAV 202 via a carrier 206; output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof ) method comprising:
   obtaining a stabilization degree adjustment instruction ( Para 238;  Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof ) ; and
adjusting a stabilization degree of a vertical stabilization mechanism (Fig. 3; Para 245; carrier 300 include a frame assembly) according to the stabilization degree adjustment instruction, the vertical stabilization mechanism being configured to be connected to a load through an axial stabilization mechanism ( Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 )  and to stabilize the load in a vertical direction (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one 
	Regarding claim 3, Wang et al. discloses the stabilization degree adjustment method of claim 1, wherein adjusting the stabilization degree of the vertical stabilization mechanism according to the stabilization degree adjustment instruction includes:
          determining a stabilization coefficient according to the stabilization degree adjustment instruction, the stabilization coefficient characterizing the stabilization degree of the vertical stabilization mechanism (Para 227; the control data may include information for controlling the operations of the carrier 106. For example, the control data may be used to control an actuation mechanism of the carrier 106 so as to cause angular and/or linear movement of the payload 104 relative to the movable object 102.); and
       adjusting the stabilization degree of the vertical stabilization mechanism according to the stabilization coefficient (Para 237-238, 293,357; The UAV 202 may also include one or more carrier sensors (not shown) for determining a state of the carrier 206 and/or the image capturing device 204. Such state sensors for the carrier may be coupled to the various portions of the carrier 206 and/or the image capturing device 204 and may or may not be movable relative to the UAV. The carrier sensors can have any suitable characteristics such as sampling frequency, measurement accuracy, and the like. Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or 204 and/or an optical axis thereof, for example, under a panoramic mode. The actuation mechanisms may be controlled by one or more controllers on the UAV; The image capturing device may also be stabilized along one or more translational axes. For example, the image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis.).
	Regarding claim 4, Wang et al. discloses the stabilization degree adjustment method of claim 3, wherein adjusting the stabilization degree of the vertical stabilization mechanism according to the stabilization coefficient includes: increasing or decreasing the stabilization degree of the vertical stabilization mechanism according to the stabilization coefficient (  Para 378; the control module 1906 may be configured to output signals to the actuators so as to adjust the movable components (e.g., optical assembly, image sensor, or both) with respect to one, two, three, four, five, six, or more degrees of freedom so as to reduce or counteract the effect caused by unintended movement of the image capturing device. For instance, when the image capturing device moves laterally along or rotationally around the X, Y, or Z axis, the movement may be detected by the sensing module 1902 and used by the processing unit 1904 to calculate the corresponding counter-movements by the movable components (e.g., optical assembly, image sensor, or both). Based on the calculation of the processing unit 1904, the control module 1906 may be configured to output corresponding signals to the suitable actuators associated with the movable components to effect adjustment to their spatial disposition so as to reduce or counteract the movement of the image capturing device; Since the actuators counteracts the movement of the image capturing 
	Regarding claim 9, Wang et al. discloses stabilization degree adjustment method of claim 1, wherein adjusting the stabilization degree of the vertical stabilization mechanism according to the stabilization degree adjustment instruction includes:
adjusting a change range of a terminal end of the vertical stabilization mechanism according to the stabilization degree adjustment instruction (Figs. 5-8; Para 269-271; Para 293; wherein the change range of a carrier can be adjusted in order to reduce or eliminate motions and the image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis.) .
	Regarding claim 12, Wang et al. discloses stabilization degree adjustment method of claim 1, wherein obtaining the stabilization degree adjustment instruction includes:
receiving an operation of a user on a physical adjustment switch (Para 231; he remote terminal 108 can be configured to receive user input via an input device. The input device may include a joystick, keyboard, mouse, touchscreen, stylus, microphone, image or motion sensor, inertial sensor, and the like. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal)); and


	Regarding claim 13, Wang et al. discloses the stabilization degree adjustment method of claim 12, wherein:
receiving the operation includes receiving a rotation direction input  ( Para 356, 363, 366;  the carrier may be controlled to rotate the payload around a predetermined axis (e.g., Y or yaw) for a certain predetermined angle as the payload captures a plurality of images. The carrier may be configured to stabilize the payload relative to one or two other axes (e.g., X and/or Z) so that the payload maintains a predetermined disposition while it captures the images. For example, the payload may be stabilized so as to maintain leveled or at a fixed angle relative to the ground ; user commands from a terminal or remote controller; The input module 1302 can include one or more input mechanisms for receiving input from a user operating the input module. Such input mechanisms can include one or more joysticks, switches, knobs, slide switches, buttons, dials, touchscreens, keypads, keyboard, mouse, voice controls, gesture controls, inertial sensors, and the like. Such input module 1302 can be used to receive user input used to control aspects of the movable 1302 can include one or more input mechanisms for receiving input from a user operating the input module. Such input mechanisms can include one or more joysticks, switches, knobs, slide switches, buttons, dials, touchscreens, keypads, keyboard, mouse, voice controls, gesture controls, inertial sensors, and the like. Such input module 1302 can be used to receive user input used to control aspects of the movable object, carrier, payload, or a component thereof.);
 receiving the operation includes receiving a sliding direction input by the user on an adjustment slider and generating the stabilization degree adjustment instruction according to the operation includes generating the stabilization degree adjustment instruction according to the sliding direction (Para  231, 366;   input mechanisms can include one or more joysticks, switches, knobs, slide switches, buttons, dials, touchscreens, keypads, keyboard, mouse, voice controls, gesture controls, inertial sensors, and the like. Such input module 1302 can be used to receive user input used to control aspects of the movable object, carrier, payload, or a component thereof. Such aspects may include attitude, position, orientation, navigation, tracking ) ; 


	Regarding claim 17, Wang et al. discloses the stabilization degree adjustment method of claim 1, wherein obtaining the stabilization degree adjustment instruction includes at least one of:
receiving a touch operation input by a user on a touch device  (Para 231, 347,358; the remote terminal 108 can be configured to receive user input via an input device. The input device may include a joystick, keyboard, mouse, touchscreen, stylus, microphone, image or motion sensor, inertial sensor, and the like. Any suitable user input can be used to interact with the terminal, such as manually entered commands, voice control, gesture control, or position control (e.g., via a movement, location or tilt of the terminal) ) and generating the stabilization degree adjustment instruction according to the touch operation ( Fig. 1; Para 222; The movable object 102 can be configured to receive control data 112. The remote terminal 108 can be configured to provide the control data 112. The control data 112 may be generated based on input from a user 110 operating the remote terminal 108. The control data can be used to control, directly or indirectly, aspects of the movable object 102, the payload 104, and/or the carrier 106) ;
102. For instance, the control data may include information for controlling the operations of the carrier 106. For example, the control data may be used to control an actuation mechanism of the carrier 106 so as to cause angular and/or linear movement of the payload 104 relative to the movable object 102. ) ; 

Regarding claim 19, Wang et al. discloses a vertical stabilization mechanism (Para 243; Figs 2,3;  carrier can be used to couple a payload such as an image capturing device to a movable object such as a UAV) ) configured to support a load (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis. ) , comprising:

a processor (Para 239; one or more processors that can be configured to implement various methods)  configured to call the program codes and execute the program codes to:
obtain a stabilization degree adjustment instruction (Para 238; Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof ) ; and
adjust a stabilization degree of the vertical stabilization mechanism (Fig. 3; Para 245; carrier 300 include a frame assembly)  according to the stabilization degree adjustment instruction, the vertical stabilization mechanism being configured to be
 connected to the load through an axial stabilization mechanism and to stabilize the load in a vertical direction (Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 )  and to stabilize the load in a vertical direction (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis).

an axial stabilization mechanism configured to support a load (Figs.2; 3 ; 218;  Para 234-234;  carrier 300 include a frame assembly  comprising a first frame member 308, a second frame member 316, a third frame member 322, and a fourth frame member 328. The first frame member 308 can be configured to be coupled with and support the payload (e.g., image capturing device).) ; 
a vertical stabilization mechanism (Fig. 3; Para 245; carrier 300 include a frame assembly)  configured to be connected to the load through the axial stabilization mechanism and to stabilize the load in a vertical direction (Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 ; Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis ) ; 
a memory storing program codes (Para 361; memory units such as RAM ) ; and

obtain a stabilization degree adjustment instruction (Para 238;  Output from the state sensors of the carrier 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof); and adjust a stabilization degree of the vertical stabilization mechanism  (Fig. 3; Para 245; carrier 300 include a frame assembly ) according to the stabilization degree adjustment instruction (Fig.2, Fig. 3; Para 233; wherein image capturing device 204 that is carried by a UAV 202 via a carrier 206 )  and to stabilize the load in a vertical direction (Para 293; 343-346; the carrier actuation assembly can actuate a translation of one or more carrier frame components along one or more axes of translation, and thereby produce a translation of the payload along one or more corresponding axes relative to the movable object. The image capturing device may be stabilized for translational motion along an X axis, Y axis, and/or Z axis).
	Regarding claim 21, Wang et al. discloses the stabilization degree adjustment method of claim 1, wherein the stabilization degree includes:
          a first stabilization state, in which the vertical stabilization mechanism ( Para 233 ; carrier )  is controlled to follow a movement of a base ( Fig. 2; Fig.3; Para 233; UAV 202) , the base being a support of the vertical stabilization mechanism ( Para 237-238; 206 and/or the image capturing device 204 may be used to control one or more actuation mechanisms for the carrier 206 so as to rotate (as depicted by the arrow 207) around an axis and/or stabilize the image capturing device 204 and/or an optical axis thereof )  
 and a second stabilization state, in which the vertical stabilization mechanism is controlled to be isolated from the movement of the base (  Para 242-252; . As previously described, the UAV 202 and the carrier 206 may individually or collectively stabilize the image capturing device 204 so that while the image capturing device is rotating about an axis of rotation, it is not substantially moving in any other manner.) .
        Regarding claim 22, Wang et al. discloses the stabilization degree adjustment method of claim 1, wherein: the vertical stabilization mechanism includes: 
a transmission mechanism (Para 245; frame assembly comprising a first frame member 308, a second frame member 316, a third frame member 322, and a fourth frame member 328.); and a motor (Para 245; first actuator member 310 may include a direct-drive electric motor. In some embodiments, the rotor of the motor may be coupled to the first frame member 308 while the stator of the motor may be coupled to the second frame member 316. Alternatively, the stator of the motor may be coupled to the first frame member 308 while the rotor of the motor may be coupled to the second frame member 316 )  connected to the transmission mechanism and configured to drive the transmission mechanism to drive the axial stabilization mechanism to move to 
	Regarding claim 23, Wang et al. discloses the stabilization degree adjustment method of claim 1, wherein:
 the axial stabilization mechanism is configured to drive the load to rotate around at least one axis (  Para 99;  The system comprises a carrier configured to couple with an unmanned aerial vehicle (UAV) and an image capturing device, the carrier configured to permit the image capturing device to rotate around at least two orthogonal axes relative to the UAV, the at least two axes comprising a first axis and a second axis; one or more controllers, collectively or individually, configured to cause the carrier to, while the UAV is hovering near a predetermined location) ; 
106 may permit the payload 104 to move linearly along one, two, three, or more axes. The axes for the rotational or translational movement may or may not be orthogonal to each other.).


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US Pub. No.: US 2016/0198088 A1), in view of Guo et al. (US Pub. No.: US 2020/0124228 A1).


locking the stabilization mechanism in response to the stabilization mechanism being in a complete non-stabilization state.
	Guo discloses
locking the stabilization mechanism in response to the stabilization mechanism being in a complete non-stabilization state ( Par 44; lock the gimbal camera 30 to cause the gimbal camera to be in angles that are locked) .
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang  with the teaching of Guo to lock gimbal in certain positions when the camera was not being stable in order to fix the camera into certain angles to capture images with reduced blur and improve image stabilization.
Allowable Subject Matter
3.  Claims 5, 8,10,11,14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter:
        Regarding claim 5, none of the prior art discloses “the stabilization degree adjustment method of claim 4, wherein a value range ofthe stabilization coefficient is a preset value interval, and the stabilization coefficient ispositivel
         Regarding claim 8, none of the prior art discloses “
the stabilization degree adjustment method of claim 7, wherein locking thestabilization mechanism includes at least one of:
locking the stabilization mechanism at a first angle, the first angle being a preset value ofa joint angle of a transmission mechanism of the stabilization mechanism connected to a base;
locking the stabilization mechanism at a second angle, the second angle being a value ofthe joint angle of the transmission mechanism when the stabilization degree adjustmentinstruction is obtained; or
detecting a difference between the first angle and the second angle, and in
response to the difference meeting a preset condition, locking the stabilizationmechanism at the first angle; andin response to the difference not meeting the preset condition, 
locking the stabilization mechanism at the second angle” in combination of other limitation in its base claim.
	Regarding claim 10, none of the prior art discloses “ the stabilization degree adjustment method of claim 9, wherein: the stabilization degree adjustment instruction indicating a stabilization coefficientcharacterizing the stabilization degree of the stabilization mechanism; and 
	Regarding claim 11, none of the prior art discloses 
the stabilization degree adjustment method of claim 10, wherein determining thecurrent end-to-ground speed of the stabilization mechanism includes: obtaining a current joint angle of a transmission mechanism of the stabilizationmechanism connected to the base; obtaining speed information of the base;obtaining speed information of the terminal end of the stabilization mechanism; and determining the current end-to ground speed of the stabilization mechanism based on thecurrent joint angle, the speed information of the base, and the speed information of the terminal end” in combination of other limitation in its base claim.
	Regarding claim 14, none of the prior art discloses
“wherein generating thestabilization degree adjustment instruction according to the
 operation includes:
determining a change of the physical adjustment switch according to the operation; and

	Regarding claim 15, none of the prior art discloses “ the stabilization degree adjustment method of claim 14, wherein the stabilization degree adjustment instruction indicates a stabilization coefficient characterizing the stabilzation degree of the stabilization mechanism; the method further comprising: setting a corresponding relationship between the voltage and the stabilization coefficient.
          Regarding claim 16, none of the prior art discloses “wherein the corresponding relationship includes:
the stabilization coefficient changing linearly with the voltage; or the stabilization coefficient changing nonlinearly with the voltage” in combination of other limitation in its base claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.